DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Fig 1A in the reply filed on 4/26/2021 is acknowledged.  The traversal is on the ground(s) that the class and subclass that will be searched is the same for the remaining non-elected species.  This is not found persuasive because relevant art will not be found in a single subclass, while there may be some overlap, there is not complete overlap; further, searching is not the sole measure of burden, as each species would be considered separately with separate rejections and different art as each species requires mutually exclusive features.
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 3-7 and 10-14 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 2, Applicant recites “a reservoir” and does so again on line 17. It is unclear if these are the same or different. For purposes of the indicated allowability below, they are treated as being different.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) s 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drobnik et al (US 2006/0063962).
Regarding claim 1, Drobnik discloses an apparatus for promoting fluid uptake into an implantable drug delivery device (device is capable of being used as such, for example via dispensing fluid from the tip 450), the apparatus comprising: a housing 430; a tubular outer member 440, extending from the housing in a distal direction and having a lumen (fig 4); an obturator (unlabeled in fig 4, labeled as 120 in fig 1), which is at least partially slideably disposed within the lumen of the tubular outer member (fig 4, ¶26); a pressure reducer 460 (pulling on plunger of syringe will reduce pressure) ; and a connector 434 for transport of fluids (between pressure reducer and housing), the connector being in fluid contact with the lumen of the tubular outer member (fig 4).  
Regarding claim 2, wherein the connector 434 is connected to the housing 430 (fig 4).  
Regarding claim 8, Drobnik discloses an apparatus for promoting fluid uptake into an implantable drug delivery device (device is capable of being used as such, for example via dispensing fluid from the tip 450), the apparatus comprising: a housing 430; a tubular outer member 440, extending from the housing in a distal direction and having a lumen (fig 4); an obturator (unlabeled in fig 4, labeled as 120 in fig 1), which is at least 
Regarding claim 9, wherein the connector is connected with the housing (fig 4).  

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest art Roorda et al (US 2017/0136224) shares some inventors but has a different inventive entity and earlier effective date. While there is much overlap between claim 15 and the reference (especially see claim 18 of reference), the examiner did not find a teaching or suggestion for modifying an embodiment which has a housing, a tubular outer member, an obturator and a pressure reducer (such as figs 4A-4B) an which uses the pressure reducer to reduce pressure in the reservoir of the drug delivery device (again, such as in figs 4A-4C) to also utilize a connector to connect a reservoir (a different reservoir than that of the drug delivery device) containing a biocompatible fluid and using the pressure reducer to reduce pressure in the reservoir of the drug delivery device. While the embodiments in figs 8 and 9 both suggest a reservoir with a biocompatible fluid connected via connector (such as the opening of the tubular outer member), figs 8 and 9 ONLY have an obturator and use the obturator to reduce pressure such that the examiner did not find a reason to combine the various embodiments absent hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783